AFFIRM; and Opinion Filed June 9, 2016.




                                             Court of Appeals
                                                             S     In The


                                      Fifth District of Texas at Dallas
                                                        No. 05-15-00562-CR

                                      TRAMON DEVONTE MATHIS, Appellant
                                                     V.
                                         THE STATE OF TEXAS, Appellee

                                  On Appeal from the 283rd Judicial District Court
                                               Dallas County, Texas
                                       Trial Court Cause No. F-1320970-T

                                            MEMORANDUM OPINION
                                       Before Justices Lang, Lang-Miers, and Brown
                                              Opinion by Justice Lang-Miers
             A jury convicted appellant Tramon Devonte Mathis of murder and assessed punishment

at fifteen years in prison. On appeal appellant argues that the trial court committed jury charge

error resulting in egregious harm when it allowed the case to be submitted to the jury on “the law

of parties” because the indictment did not allege facts supporting that submission. We affirm.

                                                             BACKGROUND

             The material facts giving rise to appellant’s complaint are undisputed. 1 The indictment in

this case alleged that appellant committed capital murder by intentionally shooting and killing

Lovell Jenkins during the course of a robbery. But there was no evidence that appellant shot




      1
          Because appellant does not challenge the sufficiency of the evidence, we do not discuss the circumstances surrounding the offense in
detail.
Jenkins. Instead, the State’s evidence showed that Jenkins was shot and killed by appellant’s

brother, Lamaud Mathis.

        The trial court’s charge set forth the elements of capital murder as well as multiple lesser

included offenses, including murder. The trial court also instructed the jury on the law of party

liability, as follows:

        All persons are parties to an offense who are guilty of acting together in the
        commission of an offense. A person is criminally responsible as a party to an
        offense if the offense is committed by his own conduct, by the conduct of another
        for which he is criminally responsible, or by both.

        A person is criminally responsible for an offense committed by the conduct of
        another if, acting with intent to promote or assist the commission of the offense,
        he solicits, encourages, directs, aids, or attempts to aid the other person to commit
        the offense.

        Mere presence alone will not constitute one a party to an offense.

        If, in the attempt to carry out a conspiracy to commit one felony, another felony is
        committed by one of the conspirators, then all conspirators are guilty of the felony
        actually committed, though having no intent to commit it, if the offense was
        committed in furtherance of the unlawful purpose and was one that should have
        been anticipated as a result of the carrying out of the conspiracy.

The jury found appellant guilty of murder.

                                             ANALYSIS

        On appeal appellant argues that allowing a defendant to be convicted as a party to an

offense without a corresponding allegation in the indictment “violates his right to an indictment

and the right to full and fair notice of the offense charged under the Fifth, Sixth, and Fourteenth

Amendments to the Constitution of the United States.” We disagree.

        The Texas Court of Criminal Appeals has repeatedly held that due process does not

require a defendant’s culpability as a party to the offense to be pleaded in the charging

instrument. See Marable v. State, 85 S.W.3d 287, 287 (Tex. Crim. App. 2002) (“[I]t is well-

settled that the law of parties need not be pled in the indictment.”); Pitts v. State, 569 S.W.2d
898, 899–900 (Tex. Crim. App. 1978) (“If the evidence supports a charge on the law of
                                        –2–
parties . . . the court may charge on the law of parties even though there is no such allegation in

the indictment.”); see also Adames v. State, 353 S.W.3d 854, 861 (Tex. Crim. App. 2011) (noting

“both state and federal law specify that due process does not require a defendant’s culpability as

a party to the offense to be plead in the charging instrument”). Appellant acknowledges this

authority. Nevertheless, relying on the dissent in Marable, he urges us to “re-examine this state

of the law” and hold that it is error to charge the jury on party liability when such an allegation is

not contained in the indictment. See Marable, 85 S.W.3d at 299 (Womack, J., dissenting). Like

our sister courts, we decline. See Garcia v. State, No. 04-14-00670-CR, 2015 WL 8390813, at

*4–5 (Tex. App.—San Antonio 2015, pet. filed); Roys v. State, 416 S.W.3d 229, 237 (Tex.

App.—Amarillo 2013, pet. ref’d); Smith v. State, No. 10-09-00289-CR, 2011 WL 4389947, at

*2–3 (Tex. App.—Waco Sept. 21, 2011, no pet.) (mem. op., not designated for publication);

Davis v. State, 276 S.W.3d 491, 500 (Tex. App.—Waco 2008, pet. ref’d); McKinney v. State,

177 S.W.3d 186, 204–05 (Tex. App.—Houston [1st Dist.] 2005), aff’d, 207 S.W.3d 366 (Tex.

Crim. App. 2006); see generally Speers v. State, No. 05-14-00179-CR, 2016 WL 929223, at *4

(Tex. App.—Dallas Mar. 10, 2016, no pet.) (mem. op., not designated for publication) (“This

Court is bound by the holdings of the Texas Court of Criminal Appeals.”).

                                           CONCLUSION

       We resolve appellant’s sole issue against him and affirm.




                                                       /Elizabeth Lang-Miers/
                                                       ELIZABETH LANG-MIERS
                                                       JUSTICE
Do Not Publish
TEX. R. APP. P. 47

150562F.U05



                                                 –3–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TRAMON DEVONTE MATHIS, Appellant                     On Appeal from the 283rd Judicial District
                                                     Court, Dallas County, Texas
No. 05-15-00562-CR         V.                        Trial Court Cause No. F-1320970-T.
                                                     Opinion delivered by Justice Lang-Miers.
THE STATE OF TEXAS, Appellee                         Justices Lang and Brown participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 9th day of June, 2016.




                                               –4–